Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.
 EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Andrew Baca on 5/4/2021.  Examiner thanks Attorney for his time in helping to advance prosecution.

	Please replace RCE version of claims with new version as follows:

1.	(Previously Presented)  A method of converting a static procedure for performing a work procedure to a dynamic procedure for performing the work procedure, the method comprising:

determining that a first group of text of the groups of text corresponds to an explicit action recited in the static procedure;
determining explicit action characteristics responsive to the first group of text;
determining a relevance of a convention or practice to the first group of text;
determining that the first group of text corresponds to an implicit action  that is not recited in the static procedure responsive to rules associated with the convention or practice;
determining implicit action characteristics responsive to the first group of text; and
creating a procedure task for a dynamic procedure responsive to one or more of the explicit action characteristics and implicit action characteristics, the dynamic procedure including instructions for guiding a user of a computer-based procedure system through explicit and implicit actions of the work procedure.

2.	(Previously Presented)  The method of claim 1, wherein the determining that a first group of text of the groups of text corresponds to an explicit action recited in the static procedure comprises:
searching the raw text data for syntax indicative of explicit actions, wherein the syntax indicative of explicit actions is selected from a group comprising: a warning, a conditional statement, an action task, a continuously applicable step, a branching task, and a timer; and
identifying the explicit action and the first group of text responsive to the searching.

3.	(Previously Presented)  The method of claim 1, wherein the determining the explicit action characteristics responsive to the first group of text further comprises:
identifying at least one sub-process associated with a type of the explicit action; and
performing the at least one sub-process on the first group of text.


creating one or more binary conditional statements that are representative of a conditional statement of the explicit action;
creating a decision point and at least two decision options;
associating the decision point with the one or more binary conditional statements; and
identifying a next applicable task for each of the at least two decision options.

5.	(Currently Amended)  The method of claim 4, wherein the creating the procedure task responsive to one or more of the explicit action characteristics and implicit action characteristics comprises creating a data structure comprising:
the one or more binary conditional statements;
the decision point;
the at least two decision options; and
references to the next applicable task for each of the at least two decision options.

6.	(Original)  The method of claim 3, wherein the performing the at least one sub-process on the first group of text comprises calling a warning conversion sub-process configured to process the first group of text by:
identifying other tasks associated with or effected by a warning defined in the first group of text; 
creating a warning text representing the warning, wherein the warning is selected from a group comprising: a notification, a caution statement, a warning statement; and
creating links for presenting the warning text at the other tasks.

7.	(Previously Presented)  The method of claim 6, wherein the creating the procedure task responsive to one or more of the explicit action characteristics and implicit action characteristics comprises creating a data structure comprising the warning text or the links for presenting the warning text at the other tasks.



9.	(Original)  The method of claim 8, wherein the creating the procedure task responsive to one or more of the explicit action characteristics and implicit action characteristics comprises creating a data structure comprising a component identifier, and an action statement.

10.	(Original)  The method of claim 3, wherein the performing the at least one sub-process on the first group of text comprises calling a continuously applicable task conversion sub-process configured to process the first group of text by:
identifying one or more conditions where the procedure task is applicable; and 
creating one or more references to the conditions where the procedure task is applicable.

11.	(Currently Amended)  The method of claim [[3]]10, wherein the creating the procedure task for the dynamic procedure responsive to one or more of the explicit action characteristics and implicit action characteristics comprises creating a data structure comprising the one or more references to the conditions where the procedure task is applicable.

12.	(Currently Amended)  The method of claim 3, wherein the performing the at least one sub-process on the first group of text comprises calling a branching task conversion sub-process configured to process the first group of text by:
identifying one or more branching criteria;
identifying one or more branching targets comprising sections of the static procedure or another procedure;
creating one or more branching operations associated with the one or more branching criteria and the one or more branching targets; and


13.	(Previously Presented)  The method of claim 12, wherein the creating the procedure task responsive to one or more of the explicit action characteristics and implicit action characteristics comprises creating a data structure comprising:
the one or more branching criteria;
the one or more branching targets;
the one or more decision points;
a decision point statement; and
the one or more branching operations.

14.	(Currently Amended)  The method of claim 1, wherein the determining that the first group of text corresponds to an implicit action that is not recited in the static procedure responsive to the convention or practice  comprises:
identifying a procedure characteristic associate with [[a]] the convention or practice, wherein the procedure characteristic is selected from a group comprising: a dependency on a previous action, using previously recorded information, associating additional information, a peer check is required, independent verification is required, correct component verification, and sign-offs are required; and
creating an implicit action responsive to the procedure characteristic.

15.	(Cancelled)  


receiving content corresponding to one or more written procedures, the content comprising raw text;
training, responsive to a classified data list, a first learned classification model to detect a presence of an explicit action recited in a written procedure;
training, responsive to the classified data list and rules of a convention or practice, a second learned classification model to detect a presence of an implicit action that is not recited in a written procedure; and
updating, using a multi-tuning process, the classified data list used to train the first and second learned classification models.

17.	(Previously Presented)  The method of claim 16, wherein updating, using a multi-tuning process, the classified data list used to train the first and second learned classification models comprises:
determining first new classifications present in the raw text;
determining first candidate data for the classified data list by using the first new classifications and text classified by the first and second learned classification models; and
creating an updated classified data list responsive to the first candidate data.

18.	(Currently Amended)  The method of claim 17, further comprising iteratively creating subsequent classified data lists and iteratively training the first and second learned classification models using the subsequent classified data lists until a stop condition is detected.

19.	(Previously Presented)  The method of claim 18, wherein detecting the stop condition comprises detecting that no further text of corresponding to a written document may be classified responsive to the first and second learned classification models or a predetermined threshold for a generic classified data list has been realized.

20.	(Previously Presented)  The method of claim 17, wherein determining first new classifications present in the raw text comprises performing clustering on the raw text and determining the first new classifications responsive to the clustering, wherein the first new classifications are configured to identify text having lower dimensionality than at least some text comprising the classified data list.

21.	(Previously Presented)  The method of claim 20, wherein updating, using a multi-tuning 
process, the classified data list used to train the first and second learned classification models comprises:
performing clustering on dictionary text to identify dictionary words and bins of dictionary words having lower dimensionality of at least some words comprising the classified data list; and 
updating the classified data list using the dictionary words and bins of dictionary words.

22.	(Previously Presented)  The method of claim 21, wherein updating, using a multi-tuning process, the classified data list used to train the first and second learned classification models comprises increasing one or more confidence factors associated with the classified data list responsive to the dictionary words and bins of dictionary words.

23.	(Previously Presented)  A system for training a learned classification model for use by a data processing system to analyze a written procedure, the system comprising:
a supervised learner configured for training a learned classification model using an initial classified data list and raw text, the initial classified data list comprising:
data bearing a first label indicative of a presence of an explicit action recited in a written procedure; and

an unsupervised learner configured to:
determine a first new classifications present in the raw text; and 
determine a first candidate data for the initial classified data list responsive to the first new classifications and the learned classification model, the first candidate data bearing the first label or the second label; and
a classified data list updater configured to create a first updated classified data list responsive to the first candidate data.

24.	(Previously Presented)  The system of claim 23, wherein:
the supervised learner is further configured for training the learned classification model using the first updated classified data list and the raw text; and
the unsupervised learner is configured to:
determine a second new classifications that are present in the raw text;
determine a second candidate data for a second updated classified data list responsive to the second new classifications and the learned classification model; and
the classified data list updater is configured to create the second updated classified data list responsive to the second candidate data.

25.	(Previously Presented)  The system of claim 24, wherein the supervised learner is further configured to iteratively train the learned classification model using a subsequently trained classified data lists created by the classified data list updater until a stop condition is detected.

26.	(Original)  The system of claim 25, wherein detecting the stop condition comprises detection of no further text of corresponding to a written document may be classified responsive to the learned classification model.


a second unsupervised learner configured for determining classifications present in a dictionary text; and
a classified data list updater configured to:
determine one or more of dictionary words present in the dictionary text and bins of dictionary words present in the dictionary text responsive to the classifications determined by the second unsupervised learner;
determine a relationship between the first updated classified data list and the one or more of dictionary words and bins of dictionary words determined to be present in the dictionary text; and
create a second updated classified data lists responsive to the relationship.

	28.	(New) A system for converting a static procedure for performing a work procedure to a dynamic procedure for performing the work procedure, the system comprising:
a non-transitory computer readable medium for storing a raw text data associated with a static procedure for performing a work procedure, wherein the raw text data comprises groups of text;
a first classifier configured to:
determine that a first group of text of the groups of text corresponds to an explicit action recited in the static procedure; and
determine explicit action characteristics responsive to the first group of text;
a second classifier configured to:
determine a relevance of a convention or practice to the first group of text;
determine that the first group of text corresponds to an implicit action  that is not recited in the static procedure responsive to rules associated with the convention or practice; and
determine implicit action characteristics responsive to the first group of text, and
a task converter configured to create a procedure task for a dynamic procedure responsive to one or more of the explicit action characteristics and implicit action characteristics, the dynamic procedure including instructions for guiding a user of .


Allowable Subject Matter
4.	Claims 1-14, 16-28 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:
A method of converting a static procedure for performing a work procedure to a dynamic procedure for performing the work procedure, the method comprising:
receiving raw text data associated with a static procedure for performing a work procedure, wherein the raw text data comprises groups of text;
determining that a first group of text of the groups of text corresponds to an explicit action recited in the static procedure;
determining explicit action characteristics responsive to the first group of text;
determining a relevance of a convention or practice to the first group of text;
determining that the first group of text corresponds to an implicit action  that is not recited in the static procedure responsive to rules associated with the convention or practice;
determining implicit action characteristics responsive to the first group of text; and
creating a procedure task for a dynamic procedure responsive to one or more of the explicit action characteristics and implicit action characteristics, the dynamic procedure including instructions for guiding a user of a computer-based procedure system through explicit and implicit actions of the work procedure.


Regarding claim 1 Castelli, the closest art of record, teaches A method of converting a static work procedure to a dynamic procedure (abstract: method and system for assisting user performing a procedure; fig 5; 55-57: apply language processing to documentation; reproduce documentation and display to user), the method comprising: 
receiving raw text data associated with a static procedure, wherein the raw text data comprises groups of text (fig 5: documentation; fig 7; 55-56); 
determining that a first group of text of the groups of text corresponds to an explicit action defined in the static procedure (fig 11; 69 detect action verbs); 
determining explicit action characteristics responsive to the first group of text (69); 
determining that the first group of text corresponds to an implicit action defined in the static procedure responsive to one or more conventions, wherein the one or more conventions are associated with the static procedure (fig 10; 67: goal, first action); 
determining implicit action characteristics responsive to the first group of text (67); and 
creating a procedure task responsive to one or more of the explicit action characteristics and implicit action characteristics (abstract; fig 5; 57: reproduce the documentation or generate a representation thereof, and display to the user on a display screen. In an embodiment, step 540 can include showing textual descriptions and/or images and/or providing verbal instructions.).  
	
However the reference does not specifically teach
	determining a relevance of a convention or practice to the first group of text;
	determining that the first group of text corresponds to an implicit action  that is
not recited in the static procedure responsive to rules associated with the convention or  

	determining implicit action characteristics responsive to the first group of text; and
	creating a procedure task for a dynamic procedure responsive to one or more of 
the explicit action characteristics and implicit action characteristics, the dynamic 
procedure including instructions for guiding a user of a computer-based procedure 
system through explicit and implicit actions of the work procedure.

Therefore the closest art of record does not teach or make obvious the limitations of the claim.


Regarding claim 16 Probst teaches A method of training a learned classification model for use by a data processing system to analyze a written (description) [procedure] (abstract; 25 – train classification algorithm), the method comprising: 
receiving content corresponding to one or more written (description) [procedures], the content comprising raw text (23-24; 30 – receiving written content); 
training a learned classification model to classify text using a classified data list (abstract; 25: supervised classification require labeled data in order to train the classifier); and 
updating, using a multi-tuning process, the classified data list used to train the learned classification model (abstract; 24-25; 56-58: words labeled are used as training data - training classification model/supervised learning). 


However the references do not specifically teach:
receiving content corresponding to one or more written procedures, the content comprising raw text;
training, responsive to a classified data list, a first learned classification model to detect a presence of an explicit action recited in a written procedure;
training, responsive to the classified data list and rules of a convention or practice, a second learned classification model to detect a presence of an implicit action that is not recited in a written procedure; and
updating, using a multi-tuning process, the classified data list used to train the first and second learned classification models.

Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claims 1 and 16.
The dependent claims are allowed as they further limit the parent claims.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657